UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE QUARTERLY PERIOD ENDED JUNE 30, 2010 OR ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE TRANSITION PERIOD FROM TO COMMISSION FILE NUMBER: 333-134568 PEGASI ENERGY RESOURCES CORPORATION (Exact name of registrant as specified in its charter) Nevada 20-4711443 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification Number) 218 N. Broadway, Suite 204 Tyler, Texas 75702 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: 903- 595-4139 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes x No ¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes ¨ No ¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a small reporting company.See definitions of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2) of the Act. Yes ¨ No x . There were 33,610,801 shares of the registrant's common stock outstanding as of August 7, 2010. 1 PEGASI ENERGY RESOURCES CORPORATION CONSOLIDATED FINANCIAL STATEMENTS FOR THE QUARTER ENDED JUNE 30, 2010 TABLE OF CONTENTS Page PART I - FINANCIAL INFORMATION Item 1. Financial Statements 3 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 12 Item 3. Quantitative and Qualitative Disclosures About Market Risk 19 Item 4. Controls and Procedures 19 PART II - OTHER INFORMATION Item 1. Legal Proceedings 21 Item 1A. Risk Factors 21 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 21 Item 3. Defaults Upon Senior Securities 21 Item 4. (Removed and Reserved) 21 Item 5. Other Information 21 Item 6. Exhibits 21 SIGNATURES 22 2 PART I - FINANCIAL INFORMATION Item 1. Financial Statements. PEGASI ENERGY RESOURCES CORPORATION CONSOLIDATED BALANCE SHEETS June 30, December 31, (Unaudited) Assets Current assets: Cash and cash equivalents $ $ Accounts receivable, trade Accounts receivable, related parties Joint-interest billings receivable, related parties, net Restricted cash – leasing program - Other current assets Total current assets Property and equipment: Equipment Pipelines Buildings Leasehold improvements Vehicles Office furniture Website Total property and equipment Less accumulated depreciation ) ) Property and equipment, net Oil and gas properties: Oil and gas properties, proved Oil and gas properties, unproved Capitalized asset retirement obligations Total oil and gas properties Less accumulated depletion and depreciation ) ) Oil and gas properties, net Other assets: Certificates of deposit Total other assets Total assets $ $ The accompanying notes are an integral part of these consolidated financial statements. 3 PEGASI ENERGY RESOURCES CORPORATION CONSOLIDATED BALANCE SHEETS (CONTINUED) June 30, December 31, (Unaudited) Liabilities and Stockholders' Equity Current liabilities: Accounts payable $ $ Accounts payable, related parties Revenues payable Interest payable, related party Liquidated damages payable Other payables Lease program deposits - Drilling prepayments - Current portion of notes payable Current portion of notes payable, related party Total current liabilities Notes payable Asset retirement obligations Total liabilities Commitments and contingencies (Note 5) Stockholders' equity: Common stock; $0.001 par value; 75,000,000 shares authorized; 33,610,801 shares issued and outstanding at June 30, 2010 and December 31, 2009 Additional paid-in capital Accumulated deficit ) ) Total stockholders' equity Total liabilities and stockholders' equity $ $ The accompanying notes are an integral part of these consolidated financial statements. 4 PEGASI ENERGY RESOURCES CORPORATION CONSOLIDATED STATEMENTS OF OPERATIONS (UNAUDITED) Three Months Ended June 30, Six Months Ended June 30, Revenues: Oil and gas $ Condensate and skim oil Transportation and gathering Saltwater disposal income Total revenues Operating expenses: Lease operating expenses Saltwater disposal expenses Pipeline operating expenses Cost of gas purchased for resale Depletion and depreciation General and administrative Total operating expenses Loss from operations ) Other income (expenses): Interest income Interest expense ) Liquidated damages ) Other income (expense) 40 59 ) Total other expenses ) Loss before income tax expense ) Income tax expense - - - ) Net loss $ ) $ ) $ ) $ ) Basis and diluted loss per share $ ) $ ) $ ) $ ) Weighted average shares outstanding The accompanying notes are an integral part of these consolidated financial statements. 5 PEGASI ENERGY RESOURCES CORPORATION CONSOLIDATED STATEMENTS OF CASH FLOWS (UNAUDITED) Six Months Ended June 30, Operating Activities Net loss $ ) $ ) Adjustments to reconcile net loss to net cash used in operating activities: Depletion and depreciation Accretion of discount on asset retirement obligations Liquidated damages Loss on abandonment of equipment - Changes in operating assets and liabilities: Accounts receivable, trade ) Accounts receivable, related parties Joint-interest billings receivable, related parties, net Other current assets ) Accounts payable ) Accounts payable, related parties Revenues payable ) ) Interest payable, related party Drilling prepayment - Other payables ) ) Net cash used in operating activities ) ) Investing Activities Purchases of certificate of deposit ) - Proceeds from sale of working interest - Purchases of property and equipment ) ) Purchases of oil and gas properties ) ) Net cash provided by (used in) investing activities ) Financing Activities Payments on notes payable ) ) Proceeds from borrowing on notes payable, related party Net cash provided by financing activities Net increase (decrease) in cash and cash equivalents ) Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ $ Supplemental Disclosure of Cash Flow Information Cash paid during the period for interest $
